United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Pablo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-709
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from the November 26, 2008
decision of the Office of Workers’ Compensation Programs concerning his schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
schedule award claim.
ISSUE
The issue is whether the Office properly determined that appellant has no greater than
24 percent left lower extremity impairment, for which he received a schedule award.
FACTUAL HISTORY
On August 2, 2004 appellant, then a 57-year-old mail carrier, filed an occupational
disease claim alleging that his left knee arthritic condition was due to years of walking up and
down hills and carrying mail for 8 to 12 hours a day. The Office accepted internal derangement
of the left knee, chondromalacia and medial meniscus tear as work related. By decision dated
April 14, 2006, it awarded appellant a schedule award for 24 percent permanent impairment of

the left lower extremity.
May 18, 2007.

The period of the award ran from January 20, 2006 through

On April 22, 2008 appellant filed a claim for an increased schedule award. In an
April 25, 2008 letter, the Office requested that he submit a report from his attending physician
addressing the extent of any permanent impairment in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (hereinafter
A.M.A., Guides). It noted that, while Dr. Vatche Cabayan, a Board-certified orthopedic surgeon,
indicated in his January 14, 2008 report that appellant was experiencing left knee aggravation
due to overload from right knee surgery, he did not indicate whether there was any increased
permanent impairment of the left leg.1
In a May 8, 2008 report, Dr. Cabayan provided an impression of internal derangement of
left knee with magnetic resonance imaging (MRI) scan showing Grade 2 to Grade 3 tear of
medial meniscus. He indicated that appellant was permanent and stationary. Subjective factors
of disability were noted to be frequent slight pain becoming moderate with exertional activities
associated with stiffness, weather effects and limitation with prolonged sitting, jumping,
hopping, squatting and the handling of stairs, ramps, inclines and hills. Objective factors of
disability included MRI scan abnormalities, the loss of articular surface on standing x-ray of the
knee and tenderness along the patellofemoral joint as well as mildly along the joint line.
Standing x-rays revealed two millimeter (mm) of articular surface left medially and four mm of
patellofemoral cartilage. Left knee examination revealed tenderness along the patellofemoral
joint with mild crepitation. Utilizing the A.M.A., Guides, Dr. Cabayan opined that appellant had
26 percent impairment to the lower extremity. He noted that appellant had 20 percent
impairment to the lower extremity under Table 17-31 and 7 percent impairment to the lower
extremity under Table 17-33, which resulted in a combined impairment of 26 percent to the
lower extremity.
In a June 16, 2008 report, an Office medical adviser reviewed the medical records,
including Dr. Cabayan’s May 8, 2008 report. He stated that the date of maximum medical
improvement was January 20, 2006. The Office medical adviser opined that the additional
medical records did not indicate a change in appellant’s previous schedule award. Utilizing the
A.M.A., Guides, he calculated appellant’s impairment under the anatomic assessment and the
diagnosed-based estimate method. The Office medical adviser stated that the anatomic
assessment method resulted in 5 percent lower extremity impairment while the diagnosed-based
estimate method resulted in 24 percent lower extremity impairment. Under the anatomic
assessment method, he opined that appellant’s pain complaints as noted in Dr. Cabayan’s May 8,
2008 report represented a Grade 2 or 61 to 80 percent sensory deficit under Tables 15-15 and
16-10. The Office medical adviser recommended a mean or 70 percent sensory deficit of the
maximal 7 percent impairment for the femoral nerve (Table 17-37), which would equate to 4.9 or
rounded up to 5 percent impairment for pain factors. He indicated that, since the records
described no atrophy or weakness of the left lower extremity and strength was noted to be a
Grade 5 involving knee flexion and extension, no further impairment could be given under this
1

In the January 14, 2008 report, Dr. Cabayan noted findings that included no patellofemoral crepitus with passive
range of motion of the left knee.

2

method. Under the diagnosed-based estimate method, the Office medical adviser found two mm
of articular cartilage preserved in the medical compartment equated to 20 percent lower
extremity impairment and four mm cartilage preserved in the patellofemoral compartment
equated to 0 percent lower extremity impairment under Table 17-31 of the A.M.A., Guides. He
noted that, since appellant had crepitation involving the patellofemoral compartment with
tenderness, this would equate to five percent impairment under the footnote attached to Table
17-31. The Office medical adviser advised that 20 percent impairment for the articular cartilage
combined with 5 percent impairment for patellofemoral pain and crepitation equated to
24 percent lower extremity impairment.
By decision dated June 25, 2008, the Office denied appellant’s claim for an increased
schedule award. It noted that he had previously received an award for 24 percent impairment of
the left lower extremity and the current medical evidence did not support an increase in the
impairment already compensated.
On August 23, 2008 appellant requested reconsideration. In a July 3, 2008 report,
Dr. Cabayan indicated that he utilized the fifth edition of the A.M.A., Guides in calculating his
impairment rating. He explained that, under Table 17-31, two mm articular surface of the knee
resulted in 20 percent lower extremity impairment. Under Table 17-33, patellar subluxation with
residual instability resulted in seven percent lower extremity impairment. Dr. Cabayan advised
that combining the 20 percent impairment with the 7 percent impairment resulted in 26 percent
lower extremity impairment. He noted that he understood how the Office medical adviser
provided five percent impairment for crepitation and chondromalacia. Dr. Cabayan further
indicated that there was good argument that Table 17-30 could also be used.
In a November 12, 2008 report, the Office medical adviser reviewed the medical records
including Dr. Cabayan’s July 3, 2008 report. He stated that the records support patellofemoral
chondromalacia with crepitation on examination but did not document patella subluxation or
patella instability. The Office medical adviser stated that the utilization of Table 17-31 to assess
five percent impairment for patellofemoral pathology with crepitation noted on examination
would be reasonable and anatomically correct based upon the documentation of the pathology.
Thus, he advised that he would affirm the previous 24 percent lower extremity impairment
calculated. The Office medical adviser noted that, while Dr. Cabayan utilized an alternative
method of calculating the award based on “patella subluxation and instability” to arrive at a
higher award, the A.M.A., Guides recommend assessing the higher award when two methods are
utilized. The records did not confirm patella subluxation or instability.
By decision dated November 26, 2008, the Office denied modification of its previous
decision. Determinative weight was accorded to the Office medical adviser’s opinion on
appellant’s impairment rating.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such
adoption.3 As of February 1, 2001, schedule awards are calculated according to the fifth edition
of the A.M.A., Guides, published in 2000.4
The fifth edition of the A.M.A., Guides provides for three separate methods for
calculating the lower extremity permanent impairment of an individual: anatomic, functional
and diagnosis based.5 The anatomic method involves noting changes, including muscle atrophy,
nerve impairment and vascular derangement, as found during physical examination.6 The
diagnosis-based method may be used to evaluate impairments caused by specific fractures and
deformities, as well as ligamentous instability, bursitis and various surgical procedures, including
joint replacements and meniscectomies.7 The functional method is used for conditions when
anatomic changes are difficult to categorize or when functional implications have been
documented and includes range of motion, gait derangement and muscle strength.8 The
evaluating physician must determine which method best describes the impairment of a specific
individual based on patient history and physical examination.9 When uncertain about which
method to use, the evaluator should calculate the impairment using different alternatives and
choose the method or combination of methods that gives the most clinically accurate impairment

2

5 U.S.C. §§ 8101-8193.

3

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsideration or appeals should, however, are based on the fifth edition of the A.M.A.,
Guides effective February 1, 2001).
5

A.M.A., Guides 525.

6

Id.

7

Id.

8

Id.

9

Id. at 548.

4

rating.10 If more than one method can be used, the method that provides the higher impairment
rating should be adopted.11
ANALYSIS
Appellant received a schedule award on April 14, 2006 for 24 percent impairment of the
left lower extremity. He subsequently claimed an additional award based on the reports of
Dr. Cabayan, his treating physician, who stated that he had sustained a total of 26 percent
impairment of the left lower extremity. An Office medical adviser reviewed Dr. Cabayan’s
medical reports and determined that the medical evidence from Dr. Cabayan was not reliable to
support greater than the 24 percent impairment previously awarded.
Although Dr. Cabayan determined that appellant sustained a 26 percent impairment of
the left lower extremity, it is not clear how he reached this conclusion utilizing the A.M.A.,
Guides. In his May 8, 2008 report, he opined that appellant had 20 percent impairment to the
lower extremity under Table 17-31 and 7 percent impairment to the lower extremity under Table
17-33. Dr. Cabayan stated that the combined impairment resulted in 26 percent impairment to
the lower extremity. In his July 3, 2008 report, he explained that the 20 percent lower extremity
impairment under Table 17-31 was based on the two mm articular surface of the knee and the 7
percent lower extremity impairment under Table 17-33 was based on patellar subluxation with
residual instability. The Board notes that the objective evidence from Dr. Cabayan’s
examination revealed two mm cartilage interval of the articular surface left medially and four
mm of cartilage patellofemoral. Under Table 17-31, page 544 of the A.M.A., Guides, a two mm
cartilage interval of the knee results in 20 percent lower extremity impairment and a four mm
cartilage interval of the patellofemoral results in no lower extremity impairment. While
Dr. Cabayan additionally advised that appellant had patellar subluxation with residual instability,
which he rated as seven percent impairment under Table 17-33, he failed to provide sufficient
information to support this finding or to provide sufficient information based on his examination
findings upon which a finding of patellar subluxation with residual instability could be based or
rated under Table 17-33, page 546 of the A.M.A., Guides.
The Office medical adviser reviewed the physical findings as reported by Dr. Cabayan
and found that they did not support more than the 24 percent impairment previously awarded. In
his June 16, 2008 report, he stated that appellant had 5 percent lower extremity impairment under
the anatomic assessment method and 24 percent lower extremity impairment under the
diagnosed-based estimate. As the diagnosed-based estimate yielded a higher impairment rating,
the Office medical adviser properly recommended that the diagnosed-based method be
adopted.12 He concurred with Dr. Cabayan’s assessment of 20 percent impairment for arthritis
impairment based on a two mm cartilage interval of the knee under Table 17-31, page 544, of the
A.M.A., Guides. The Office medical adviser further noted that, since appellant had crepitation
involving the patellofemoral compartment with tenderness, this equated to five percent lower
10

Id. at 526.

11

Id. at 555.

12

Id.

5

extremity impairment under Table 17-31, page 544 of the A.M.A., Guides.13 In his
November 12, 2008 report, he specifically noted that the medical records failed to document
patella subluxation or patella instability to support Dr. Cabayan’s seven percent impairment
rating under Table 17-33 but supported patellofemoral chondromalacia with crepitation on
examination. Thus, the Office medical adviser concluded that utilizing Table 17-31 to assess the
five percent impairment rating for patellofemoral pathology with crepitation noted on
examination would be reasonable and anatomically correct, noting the documentation of the
pathology. He correctly combined the 20 percent impairment for the articular cartilage with
5 percent impairment for patellofemoral pain and crepitation to find 24 percent lower extremity
impairment.14 The Office medical adviser offered a reasonable explanation as to why
Dr. Cabayan’s seven percent impairment rating under Table 17-33 was not consistent with the
medical evidence of record. As such, the Board agrees that utilizing Table 17-31 to assess the
five percent impairment rating for patellofemoral pathology with crepitation is the more
appropriate rating in this case. Thus, the Board finds that the Office medical adviser’s opinion is
sufficient to establish that appellant has no more than 24 percent impairment of the left leg.
Appellant already received a schedule award for 24 percent impairment of the left lower
extremity and there is no other evidence to support a greater impairment. While he argues on
appeal that his left knee is damaged due to overcompensation of his right knee and arthritis, the
medical evidence does not support a greater impairment than that already awarded. Thus,
appellant has not established greater than 24 percent impairment of his left lower extremity for
which he received a schedule award.
CONCLUSION
The Board finds that appellant did not establish that he has more than 24 percent
permanent impairment to the left lower extremity, for which he received a schedule award.

13

This table of the A.M.A., Guides provides that five percent lower extremity impairment is given to an
individual with a history of direct trauma, a complaint of patellofemoral pain and crepitation on physical
examination but without joint space narrowing on x-rays. In this case, appellant had complaints of pain which
became moderate with exertional activities and no evidence of joint space narrowing of the patellofemoral as four
mm cartilage was preserved.
14

A.M.A., Guides 604.

6

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

